The Honorable George Hopkins State Senator 78 Harver Hills Malvern, Arkansas 72104
Dear Senator Hopkins:
This is in response to your request, on behalf of Ms. Phyllis J. Lemons, for an opinion concerning whether certain public defenders in Hot Spring County were employees of the county from November 1, 1993, to December 31, 1997, for purposes of membership in the Arkansas Public Employees' Retirement System. I am enclosing a copy of Opinion No. 98-095, issued today, that addresses this issue.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh